                                                                       Case 2:17-cv-00713-JAD-NJK Document 34 Filed 08/02/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10    NATIONSTAR MORTGAGE LLC,                              Case No.:    2:17-cv-00713-JAD-NJK
                                                            11                                   Plaintiff,
                                                                                                                       STIPULATION AND ORDER TO ALLOW
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    v.                                                   THUNDER      PROPERTIES, INC.   TO
                                                                                                                       WITHDRAW ITS MOTION TO DISMISS,
                      LAS VEGAS, NEVADA 89134




                                                            13    THUNDER PROPERTIES, INC.,                            ECF NO. 23, WITHOUT PREJUDICE, AND
AKERMAN LLP




                                                                                                                       TO ALLOW NATIONSTAR MORTGAGE
                                                            14                                   Defendant.            LLC LEAVE TO AMEND ITS COMPLAINT
                                                            15

                                                            16            Plaintiff Nationstar Mortgage LLC (Nationstar) and Defendant Thunder Properties, Inc.,
                                                            17   (Thunder), by and through their respective counsel of record, stipulate and agree to allow Thunder to
                                                            18   withdraw its motion to dismiss, ECF No. 23, without prejudice, and to allow Nationstar leave to file
                                                            19   an amended complaint.
                                                            20            Good cause exists to allow Nationstar leave to amend, based on Nationstar's assertion that
                                                            21   leave should freely be granted under Fed. R. Civ. P. 15(a) and Nationstar's leave to amend deadline
                                                            22   has not yet passed. See scheduling order, ECF No. 27 (setting amendment deadline as August 5,
                                                            23   2019).       Nationstar's proposed amended complaint incorporates information learned from the
                                                            24   deposition of Hampton & Hampton it took earlier this week and further amends the relief it seeks in
                                                            25   this action.
                                                            26   ...
                                                            27   ...
                                                            28
                                                                                                                   1
                                                                 49713673;1
                                                                     Case 2:17-cv-00713-JAD-NJK Document 34 Filed 08/02/19 Page 2 of 2




                                                             1            If Nationstar is allowed to amend its complaint, Nationstar respectfully asks it be allowed three

                                                             2   days from the court's granting of this stipulation to file its amended complaint.

                                                             3            This stipulation is made in good faith and is not intended to cause any undue delay or prejudice

                                                             4   to any party.

                                                             5            DATED August 2nd, 2019.

                                                             6

                                                             7    AKERMAN LLP                                            ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                             8    /s/ Donna M. Wittig                                    /s/ Timothy E. Rhoda
                                                             9    MELANIE D. MORGAN, ESQ.                                ROGER P. CROTEAU, ESQ.
                                                                  Nevada Bar No. 8215                                    Nevada Bar No. 4958
                                                            10    DONNA M. WITTIG, ESQ.                                  TIMOTHY E. RHODA, ESQ.
                                                                  Nevada Bar. No. 11015                                  Nevada Bar. No. 7878
                                                            11    1635 Village Center Circle, Suite 200                  9120 West Post Road, Suite 100
                                                                  Las Vegas, Nevada 89134                                Las Vegas, Nevada 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  Attorneys for Plaintiff Nationstar Mortgage            Attorneys for Defendant Thunder Properties,
                      LAS VEGAS, NEVADA 89134




                                                            13    LLC                                                    Inc.
AKERMAN LLP




                                                            14

                                                            15

                                                            16                                                  IT IS SO ORDERED.
                                                            17

                                                            18

                                                            19                                                  UNITED   STATES
                                                                                                                United States    DISTRICT
                                                                                                                              Magistrate     COURT JUDGE
                                                                                                                                         Judge
                                                            20
                                                                                                                             August 5, 2019
                                                            21                                                  DATED
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 49713673;1
